tcmemo_2010_236 united_states tax_court william sandlin mclaurine ii petitioner v commissioner of internal revenue respondent docket no filed date p failed to report his wages and r determined a deficiency p contested the deficiency arguing that the u s government did not have the authority to tax him because he is a citizen only of alabama and not of the united_states held p is liable for the deficiency held further p is liable for a sec_6673 i r c penalty william sandlin mclaurine ii pro_se marshall r jones for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of an income_tax deficiency of dollar_figure that respondent determined for petitioner’s tax_year the issues for decision are whether there is a tax_deficiency or overpayment and if so the amount thereof and whether this court should impose a sec_6673 penalty on petitioner for filing a frivolous or groundless petition and instituting proceedings primarily for protest or delay findings_of_fact at the time he filed his petition with this court petitioner resided in alabama absent stipulation to the contrary this case would be appealable to the court_of_appeals for the eleventh circuit see sec_7482 petitioner was born in virginia respondent asserts that during the tax_year at issue petitioner received dollar_figure in wages from an employer who had apparently issued him a form w- 1all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure 2petitioner insists that at the time of filing the petition he was not a resident of alabama but instead an inhabitant of the state of alabama this semantic distinction is unworthy of a response and we decline to give it one wage and tax statement to that effect and had sent a copy to respondent for petitioner filed a form 1040nr u s nonresident_alien income_tax return showing no income and subsequently attempted to file a form 1040x amended u s individual_income_tax_return with a form 1040nr on the basis of petitioner’s failure to include in reported income the dollar_figure of wages respondent mailed to petitioner on date a notice_of_deficiency showing a deficiency of dollar_figure for petitioner’s tax_year petitioner timely petitioned this court a trial was held on date in mobile alabama petitioner does not dispute receipt of the wages from his employment for personal services instead petitioner argues that he is not a citizen_of_the_united_states and therefore the u s government cannot tax him on wages he earned in alabama in 3respondent indicates he received petitioner’s form 1040nr on or about date in his petition petitioner stated that he had made mistakes in filing the form 1040nr but that he had refiled a 1040x with 1040nr on date to correct the mistakes there is no allegation by either party that the submission of the form 1040x has any effect on the outcome of this case 4petitioner had until date to timely file a petition with this court petitioner’s petition was not filed until date however it was postmarked date under sec_7502 a timely mailed petition may be treated as timely filed and therefore petitioner timely petitioned this court his petition petitioner states the petitioner is not a ‘citizen of the united states’ the source of taxation in this matter come sic from employment for personal services in a foreign_country and is excluded from gross_income and taxable_income by the tax code petitioner alleges that the term foreign in the united_states law refers to the state of alabama because the laws of the united_states are foreign to the state of alabama when his case was called for scheduling at calendar call on date petitioner submitted a written motion to dismiss for lack of jurisdiction which this court after hearing denied petitioner’s motion alleged that this court listed him as pro_se when in fact he is sui juris that his name should not have been capitalized in the caption of the case and that the 10th amendment to the constitution and necessary_and_proper_clause had been grossly misinterpreted by both courts and the u s government petitioner’s argument that the 10th amendment has been misinterpreted appears to center around the permissible exercise of power by the federal government which according to petitioner excludes levying an income_tax 5the written_statement with respondent’s consent was filed as petitioner’s pretrial memorandum petitioner had not provided a pretrial memorandum petitioner used the calendar call to expand on his political arguments explaining the basis for his contention that he is not a u s citizen according to petitioner natural born citizens under the 14th amendment to the constitution are only those who are born and reside in the district of columbia since petitioner was born in virginia and asserts that he never had an intent to be naturalized he claims he is not a citizen_of_the_united_states at calendar call the court attempted to explain to petitioner that he was a citizen both of alabama and the united_states and that the u s government may impose an income_tax on all citizens of the united_states we further advised petitioner that this court is not the proper forum for expressing disagreement with the federal government’s tax laws and policies and that he should instead consider the ballot box and letters to congress or the president we warned petitioner that if at trial he failed to present a case on the merits he could be subject_to a penalty under sec_6673 6respondent’s pretrial memorandum which petitioner received and read before the trial stated that sec_6673 authorized this court to award penalties further respondent questioned continued at the date trial which lasted minutes petitioner did not testify or introduce any witnesses stating that he was under duress and did not wish to make any argument petitioner did present a written_statement expressing his belief that he was under duress and therefore unable to make his case or argument presumably he was referring to the court’s informing him that sec_6673 authorizes the court to impose a penalty of up to dollar_figure if the court concludes the case was brought primarily for delay and or is frivolous or groundless opinion i jurisdiction and burden_of_proof a jurisdiction we begin by confirming our jurisdiction over petitioner’s claims our jurisdiction to determine a federal_income_tax deficiency depends on the issuance of a valid notice_of_deficiency and a timely filed petition sec_6212 sec_6213 sec_6214 93_tc_22 petitioner filed a timely petition in response to a valid notice_of_deficiency regarding his tax_year and we have jurisdiction over the case continued petitioner at trial as to whether the potential imposition of a sec_6673 penalty had caused him to change his position petitioner answered that it had not b burden_of_proof generally the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 but in the eleventh circuit for the presumption of correctness to apply in some cases involving the receipt of unreported income the deficiency determination must be supported by ‘some evidentiary foundation linking the taxpayer to the alleged income-producing activity ’ 994_f2d_1542 11th cir quoting 596_f2d_358 9th cir revg 67_tc_672 affg tcmemo_1991_636 however petitioner has not disputed respondent’s deficiency determination on the grounds that it was incorrect arbitrary and did not link him with an income-producing activity and therefore the burden_of_proof remains on petitioner see eg dunne v 7we note that while an evidentiary foundation is needed in unreported income cases the required support is minimal 994_f2d_1542 11th cir affg tcmemo_1991_636 see also 808_f2d_758 11th cir stating that the situation where the burden_of_proof shifts to the commissioner ‘is rare and only occurs where the commissioner has introduced no substantive evidence and the evidence shows that the claimed tax_deficiency arising from unreported income was derived by the government from unreliable evidence’ quoting continued commissioner tcmemo_2008_63 concluding that allowing taxpayers to raise burden_of_proof for the first time on appeal would prejudice the irs because if the taxpayer had raised the issue earlier the irs could have presented evidence see also white v commissioner tcmemo_1997_ continued 754_f2d_921 11th cir affg t c memo affg amis v commissioner tcmemo_1984_642 once the minimal evidentiary showing has been made the deficiency determination is presumed correct and it becomes the taxpayer’s burden to prove it arbitrary or erroneous blohm v commissioner supra pincite citing 910_f2d_1374 7th cir affg malicki v commissioner t c memo under sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may shift to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has inter alia complied with applicable substantiation requirements and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioner did not raise the burden_of_proof issue did not introduce any credible_evidence and failed to comply with the substantiation requirements accordingly sec_7491 does not shift the burden_of_proof to respondent 8even if petitioner had alleged that the deficiency was incorrect and arbitrary petitioner’s tacit acknowledgment that he received the alleged wages is enough minimal evidence for the presumption of correctness to attach to the notice_of_deficiency respondent determined that petitioner received wages of dollar_figure petitioner does not deny this arguing in his petition only that the determination of the tax owed is based on employment for personal services in a foreign_country see havrilla v commissioner no u s app lexis wl 9th cir date affirming tax continued ii taxation of salary income petitioner invoked the jurisdiction of this court but has not denied and at trial did not produce evidence or rebut respondent’s determination that he received and failed to report taxable wages of dollar_figure in rather petitioner argues that he does not owe the deficiency because he is not a u s citizen and therefore the united_states does not have the authority to tax him petitioner’s arguments are without merit and lack factual and legal foundation and we are not obligated to exhaustively review and rebut petitioner’s misguided contentions see sanders v commissioner tcmemo_1997_ to refute these arguments with somber reasoning and copious citation of precedent might suggest that these arguments have some colorable merit see crain v continued court’s dismissal after the taxpayer had argued that the commissioner failed to meet his burden of demonstrating that the taxpayer owed taxes on unreported income yet the taxpayer did not dispute the receipt of wages arguing instead only that the income was not taxable affg tcmemo_1991_497 basile v commissioner tcmemo_2005_51 holding that taxpayer’s deemed admissions as well as the commissioner’s answer provided sufficient evidence linking the taxpayer to the unreported income malfatti v commissioner tcmemo_2005_19 holding that evidence including the taxpayer’s admissions sufficiently linked the taxpayer to income-producing activities affd 168_fedappx_786 9th cir commissioner 737_f2d_1417 5th cir see also 999_f2d_1255 8th cir nieman v commissioner tcmemo_1993_533 stating taxpayer’s absurd arguments that as a citizen of illinois he did not owe federal income taxes were no more than stale tax_protester contentions long dismissed summarily by this court solomon v commissioner tcmemo_1993_509 affd without published opinion 42_f3d_1391 7th cir martin v commissioner tcmemo_1990_560 since petitioner acknowledges being born in virginia he is a citizen_of_the_united_states and subject_to federal_income_tax see u s const amend xiv sec_1 we therefore sustain the deficiency respondent determined for petitioner’s tax_year iii sec_6673 penalty we believe petitioner’s case to be appropriate for a sec_6673 penalty sec_6673 authorizes us to impose a penalty not in excess of dollar_figure on a taxpayer for instituting or maintaining proceedings primarily for delay or in which the taxpayer’s position is frivolous or groundless a position ‘is frivolous where it is contrary to 9the fourteenth amendment to the constitution states all persons born or naturalized in the united_states are citizens of the united_states and of the state wherein they reside u s const amend xiv sec_1 established law and unsupported by a reasoned colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir this court has stated numerous times that tax-protester arguments such as petitioner’s are frivolous and warrant the imposition of a sec_6673 penalty for example in martin v commissioner supra the taxpayer alleged that as a citizen resident of the state of california it would be constitutionally impermissible to exact a tax from him on income earned within the united_states this court rejected the taxpayer’s claims and imposed an dollar_figure sec_6673 penalty id see also callahan v commissioner tcmemo_2010_201 rejecting taxpayer’s argument that as a citizen of wisconsin he did not owe federal income taxes and imposing a dollar_figure sec_6673 penalty nieman v commissioner supra rejecting taxpayer’s argument that as a citizen of illinois he did not owe federal income taxes and imposing a dollar_figure sec_6673 penalty solomon v commissioner supra rejecting the taxpayer’s argument that as a citizen of illinois he did not owe federal income taxes and imposing a dollar_figure sec_6673 penalty we conclude that this case warrants the imposition of a sec_6673 penalty and therefore impose a penalty of dollar_figure to be paid to the united_states we consider it an abuse of our process that taxpayers with genuine controversies were delayed while we considered this case solomon v commissioner supra we have exercised restraint in penalizing petitioner under sec_6673 this appears to have been the first time petitioner has advanced such frivolous or groundless arguments before us and we note the deficiency was only dollar_figure however if petitioner insists on continuing his tax-protester rhetoric in this court we will be inclined to impose a significantly higher sec_6673 penalty in the future the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
